Case 19-11633-KG Doc3 Filed 07/23/19 Page1of5

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re:
PES HOLDINGS, LLC,
Debtor.

Tax ID. No. XX-XXXXXXX

 

In re:
NORTH YARD GP, LLC,
Debtor.

Tax I.D. No. XX-XXXXXXX

 

In re:
NORTH YARD LOGISTICS, L.P.,
Debtor.

Tax I.D. No. XX-XXXXXXX

 

In re:
PES ADMINISTRATIVE SERVICES, LLC
Debtor.

Tax LD. No. XX-XXXXXXX

°

 

In re:
PES ENERGY INC.,
Debtor.

Tax I.D. No. XX-XXXXXXX

 

KE 63142030

Nee Nee Nee ee Nee ee ee ee ey ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee eee ee ee es es ae ae

Chapter 11

Case No. 19-11626 (KG)

Chapter 11

Case No. 19-11627 (KG)

Chapter 11

Case No. 19-11628 (KG)

Chapter 11

Case No. 19-11629 (KG)

Chapter 11

Case No. 19-11630 (KG)

 
Case 19-11633-KG Doc 3

Filed 07/23/19 Page 2of5

 

In re:
PES INTERMEDIATE, LLC,
Debtor.

Tax I.D. No. XX-XXXXXXX

 

In re:
PES ULTIMATE HOLDINGS, LLC,
Debtor.

Tax I.D. No. XX-XXXXXXX

 

In re:

PHILADELPHIA ENERGY SOLUTIONS
REFINING AND MARKETING LLC,

Debtor.

Tax LD. No. XX-XXXXXXX

a ae 4 ae ae a ae eee ae ae ee ae ae ae ae ae ee

 

Chapter 11

Case No. 19-11631 (KG)

Chapter 11

Case No. 19-11632 (KG)

Chapter 11

Case No. 19-11633 (KG)

ORDER (I) DIRECTING JOINT ADMINISTRATION
OF THE CHAPTER 11 CASES AND (II) GRANTING RELATED RELIEF

 

Upon the motion (the “Motion”)! of the above-captioned debtors and debtors in possession

(collectively, the “Debtors”) for entry of an order (this “Order”) (a) directing the joint

administration of the Debtors’ chapter 11 cases for procedural purposes only and (b) granting

related relief, all as more fully set forth in the Motion; and upon the First Day Declaration; and

this Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

Amended Standing Order; and that this Court may enter a final order consistent with Article III of

the United States Constitution; and this Court having found that venue of this proceeding and the

 

1

Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.

 
Case 19-11633-KG Doc3 _ Filed 07/23/19 Page 3o0f5

Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having
found that the Debtors’ notice of the Motion and opportunity for a hearing on the Motion were
appropriate under the circumstances and no other notice need be provided; and this Court having
reviewed the Motion and having heard the statements in support of the relief requested therein at
a hearing before this Court (the “Hearing”); and this Court having determined that the legal and
factual bases set forth in the Motion and at the Hearing establish just cause for the relief granted
herein; and upon all of the proceedings had before this Court; and after due deliberation and
sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

1. The Motion is granted as set forth herein.

2. The above-captioned chapter 11 cases are consolidated for procedural purposes
only and shall be jointly administered by the Court under Case No. 19-11626 (KG).

3. The caption of the jointly administered cases should read as follows:

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: Chapter 11

PES HOLDINGS, LLC, et al.! Case No. 19-11626 (KG)

Debtors. (Jointly Administered)

Nowe Nee ee eee” Nee eee See”

 

| The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: PES Holdings, LLC (8157); North Yard GP, LLC (5458); North Yard Logistics, L.P. (5952); PES
Administrative Services, LLC (3022); PES Energy Inc. (0661); PES Intermediate, LLC (0074); PES Ultimate
Holdings, LLC (6061); and Philadelphia Energy Solutions Refining and Marketing LLC (9574). The Debtors’
service address is: 1735 Market Street, Philadelphia, Pennsylvania 19103.

4. The foregoing caption satisfies the requirements set forth in section 342(c)(1) of

the Bankruptcy Code.

 

 
Case 19-11633-KG Doc3 Filed 07/23/19 Page 4of5

5. A docket entry, substantially similar to the following, shall be entered on the docket
of each of the Debtors other than PES Holdings, LLC to reflect the joint administration of these
chapter 11 cases:

An order has been entered in accordance with rule 1015(b) of the Federal Rules of

Bankruptcy Procedure and rule 1015-1 of the Local Rules of Bankruptcy Practice

and Procedure of the United States Bankruptcy Court for the District of Delaware
directing joint administration for procedural purposes only of the chapter 11 cases
of: PES Holdings, LLC, Case No. 19-11626; North Yard GP, LLC,
Case No. 19-11627; North Yard Logistics, L.P., Case No. 19-11628;
PES Administrative Services, LLC, Case No. 19-11629; PES Energy Inc., Case No.
19-11630; PES Intermediate, LLC, Case No. 19-11631; PES Ultimate Holdings,
LLC, Case No. 19-11632; and Philadelphia Energy Solutions Refining and
Marketing LLC, Case No. 19-11633. All further pleadings and other papers
shall be filed in and all further docket entries shall be made in Case No. 19-
11626 (KG).

6. The Debtors shall maintain, and the Clerk of the United States Bankruptcy Court
for the District of Delaware shall keep, one consolidated docket, one file, and one consolidated
service list for these chapter 11 cases.

7. Nothing contained in the Motion or this Order shall be deemed or construed as
directing or otherwise effecting a substantive consolidation of these chapter 11 cases and this Order
shall be without prejudice to the rights of the Debtors to seek entry of an order substantively
consolidating their respective cases.

8. Notice of the Motion as provided therein shall be deemed good and sufficient notice
of such Motion and requirements of the Bankruptcy Rules and the Local Rules are satisfied by
such notice.

9. The terms and conditions of this Order are immediately effective and enforceable
upon its entry.

10. The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Motion.

 
Case 19-11633-KG Doc3 Filed 07/23/19 Page5of5

11. This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.

Dated: uty 23209
Wilmingtpn, Delaware THE HONORABLE

 
 
   

 

UNITED STATES BANKRUPTCY JUDGE

 
